[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff, Philip Naimoli, brings this action to recover for injuries suffered after being bitten on three separate occasions by a Rottweiler dog owned and kept by defendants, Maria Palmer and Robert Armstrong. The statutory basis for the suit against these defendants is Connecticut General Statutes § 22-357. Other defendants were George Beltz and Reginald Dovolani, each of whom was an owner and landlord of the premises at various relevant times. The action against Beltz and Dovolani, sounding in negligence, was withdrawn, the action against them settled, and the parties released for $16,000 paid to the plaintiff.
In this hearing in damages against the remaining two defendants, Palmer and Armstrong, the plaintiff testified as to his damages resulting from the three attacks . . . The court will summarize the injuries from all three attacks as follows: numerous puncture wounds to the right forearm, both hands, and left hip, numerous lacerations to the left arm and left hand, neck and face, contusions to both knees and left hip, scars to the left arm, the right arm and hand, a possible fracture of the right wrist and a sprained left wrist.
The plaintiff has one week lost wages of $629 and has incurred medical bills of $1,411 of which he is out of pocket $100. He was treated for his injuries by his doctor, and on one of the three occasions he was transported by ambulance to the Stamford Hospital emergency room. He has been assigned a permanent partial disability of ten (10%) percent of his right wrist and has experienced anxiety and inability to sleep as a result of these occurrences. The court has considered the plaintiff's receipt of $16,000 from the defendant landlords, and makes the following award to the plaintiff:
  Economic damages        $   729.00 Non-economic damages    $18,000.00
CT Page 13475 Total damages           $18,729.00
Costs shall be taxed in favor of the plaintiff
So Ordered.
D'ANDREA, J.T.R.